Thomas Gallager, Justice
(dissenting).
On August 10, 1956, defendant was employed as a bartender at the “Huddle Bar” in Minneapolis which was properly licensed. On that date, John Madson, a Minneapolis police officer, dressed in civilian clothes, was served a 3/4-ounce drink of Calvert whiskey, for which he paid 35 cents. He then ordered, and was served, a second 3/4-ounce drink of the same liquor for which he likewise paid 35 cents. Thereafter, he ordered a third drink and handed defendant a dollar bill. As defendant picked up this bill, he simultaneously filled two *2433/4-ounce glasses and set them before Madson. After ringing up the sale on the cash register, he returned Madson 65 cents change from the dollar bill and refused Madson’s offer to pay more. Thereupon, James Jahr, a fellow police officer, came in and arrested defendant for the violation charged. Madson did not consume the fourth drink.
It is defendant’s contention that the transaction described constituted a sale for a valuable consideration and not a gift; that when four drinks were provided for the price of three, all four were supported by the total consideration paid; that had not this consideration been paid, the fourth drink would not have been forthcoming.
The distinction between a sale and a gift is that the former is supported by a valuable consideration while the latter is not. Suske v. Straka, 229 Minn. 408, 39 N. W. (2d) 745; Roske v. Ilykanyics, 232 Minn. 383, 45 N. W. (2d) 769; 24 Am. Jur., Gifts, §§ 11 and 12. In transactions similar to that involved here, it is generally held that, if a transfer of property is contingent upon a consideration of some sort, such transfer cannot be defined as a gift. Thus, when “free” lottery tickets are delivered to a customer purchasing a ticket to a motion picture such delivery is supported by consideration and is not a gift; see, Albert Lea Amusement Corp. v. Hanson, 231 Minn. 401, 43 N. W. (2d) 249; State v. Stern, 201 Minn. 139, 275 N. W. 626; Commonwealth v. Wall, 295 Mass. 70, 3 N. E. (2d) 28; or where “free” books were given in return for a promise to purchase other books at standard prices. Book-of-the-Month Club, Inc. v. Federal Trade Comm. (2 Cir.) 202 F. (2d) 486; cf. Federal Trade Comm. v. Standard Education Society, 302 U. S. 112, 58 S. Ct. 113, 82 L. ed. 141. The majority fails completely to recognize or give effect to these common-law distinctions between “gifts” and “tie-in” sales supported by the consideration which covers the sale of other articles of property.
Applying these principles here, it would seem clear that the fourth drink, had it been accepted, would not have been furnished free, but rather as a part of an entire transaction wherein four drinks were sold at a price equivalent to the price of three. If the total amount paid by Madson in the sum of $1.05 had been advertised as the established price for four drinks, could it be said that the fourth drink here was furnished free, even though the established price of a single drink was *24435 cents? If full effect is given the principles expressed in the majority opinion, it will mean that many of the ordinary practices of operators licensed under the 3.2 beer and hard liquor ordinances will be violative thereof. By its terms, the ordinance here involved prohibits the furnishing of free food as well as free drinks. Thus, under the construction applied by the majority, the customary practice of such an operator in providing pretzels, potato chips, or peanuts upon the bar for the free use of customers, or furnishing a tray of appetizers or hors d’oeuvres without extra charge when a complete dinner has been ordered, would subject him to prosecution under the ordinance. I cannot ascribe to the Minneapolis City Council by implication an intent to render unlawful such harmless and well-established customs. If it meant that the word “free” as used in the ordinance should prohibit transactions, which, under the well-established common-law principles above referred to, did not fall within the classification of “gifts,” then definite language to such effect should have been included in the ordinance.
The majority suggests that the dissent is based upon a defense not asserted by defendant; that the issue raised by him is not whether four drinks were sold for the price of three, but rather whether two drinks were sold for the price of one. From a legal viewpoint, it is difficult to understand what difference this would make insofar as the applicable principles are concerned. It is clear from the record that the price paid for the first three drinks was considered sufficient to cover a fourth drink; and that an extra drink would not have been forthcoming if but one drink had been furnished before, since no additional drink was offered following the sale of the first one.
In any event, in his statement of the issues, defendant raised the question: “Did defendant furnish free a drink in violation of the Minneapolis 3.2 beer ordinance?” In his assignment of errors, he asserts that “The court erred in holding that defendant furnished a free drink in violation of the Minneapolis 3.2 beer ordinance.” In his argument and authorities, he contends: “On the undisputed facts, this prosecution must fail because the record clearly shows that no free drink was furnished. The evidence shows that when Madson ordered a third drink he gave Kuss a dollar bill and Kuss simultaneously poured liquor into two 3/4 ounce shot glasses.” How then can it be said, as the ma*245jority suggests, that the dissent proceeds upon a theory different than that relied upon by defendant?